 In the Matter Of PENICK&FORD, LTD., INC., EMPLOYERandUNITEDPACKINGHOUSE WORKERS OF AMERICA,CIO,PETITIONERCase No. 15-RC-285.-Decided October 20, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard K.Keenan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board funds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertAinemployees of the Employer.3.Food, Tobac,,o, Agricultural, and AlliedWorkers Union ofAmerica, Local 3(9, CIO, the Intervenor herein, contends that itscollective bargaining agreement with the Employer, executed onAugust 19, 1947, for a 2-year term, constitutes a bar to a present e1PC-tion, because it was automatically renewed. upon failure to serve a60-day notice in accordance with the terms of the contract.ThApetition was filed on July 27, 1949.The existing contract contains a maintenance of membership pro-vision, although the Intervenors have not been certified as authorizedto make such provisions under the terms of Section 9 (e) of the Act.The Intervenor contends that at the time of the execution of thecontract there was an oralagreementbetween the parties that theunion-security provision would not be enforced after 1 year. In ac-cordance with the oral agreement, the Intervenor has not invokedthe union-security provision for approximately 1 year.We have held,nevertheless, that the mere existence of such a provisionacts as arestraint upon those desiring to exercise their right to refrain from86 N. L.R. B., No. 94.659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities guaranteed by Section 7 of the Act?Under thesecircumstances, and without regard to any other considerations, wefind that the contract cannot serve as a bar to a present determinationof representatives.2Accordingly, we find a question affecting commerce exists concern-ing the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act: All production and maintenance employees at the Em-ployer's corn and cane syrup processing plant at Harvey, Louisiana,excluding all clerical employees, chemists, guards,3 and supervisorsof the grade of assistant foreman or higher, and all other supervisorsas defined by the Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for thepurposes of collectivebargainingwith the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date ofthisDirection,under the direction andsupervision of the Regional Director for the Region in which thiscase was heard,and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,among the employeesIMatter of C. Hager dSonsHinge Manufacturing Company,80 N. L. R. B. 163 ;LykensHosieryMills, Inc.,82N.L.R.B.981.Hygrade Food Products Corporation,85N. L. R. B. 841.2In its motion to dismiss, the Intervenor also challenges the showing of the Petitioner.We have frequently held that the showing of interest is an administrative matter fordetermination by the Board and is not subject to collateral attack.Matter of StokelyFoods,Inc.,78 N. L. R. B. 842;Matter of O. D. Jennings & Company,68 N. L. R. B. 516.We therefore deny the Intervenor's motion to dismiss.3The Petitioner and Intervenor contend that the watchmen should be included in theunit.The Employer takes no position on their unit placement.Watchman Aspends 84 percent of his time weighing, making out track reports, checkingcars, and directing switchmen as to the location of various cars in the plant.Only 16percent of his time is spent in regular watchmen duties.Watchmen B, C, and Dspend65 percent of their time making regular rounds through the plant, and watch for firesand leaks in storage tanks, and keep unauthorized persons out of the plant. The remain-der of their time is spent doing the same work as other production and maintenanceemployees.We find thatWatchman Ais not employed as a guard within the meaning ofthe Act and he is deemed included in the unit of production and maintenance employees.Inasmuch asWatchmen B, C, and Dspend more than 50 percent of their time performingregular watchman duties, we find that they are employed as guards and shall exclude themfrom the unit.Matter of G. R. Ogletree, d/b/a Longhorn Sash and Door Company, 79N. L. R. B. 1430;Matter of Marshall Manufacturing d Processing Company,82 N. L. R. B.959.4 The name of the Intervenor is omitted from the ballot because of its failure to complywith the requirements of Section 9 (f), (g), and (h) of the Act. In the event, however,that it effects compliance within 2 weeks from the date of issuance of this Direction ofElection,the Regional Director is instructed to accord the Intervenor a place on the ballotin the election directed herein. PENICK & FORD, LTD., INC.661in the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been- discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by United Packinghouse Workers of America, CIO.867351-50-vol, 86-43